Exhibit 10.11




XENIA HOTELS & RESORTS, INC.
DIRECTOR COMPENSATION PROGRAM
(AS AMENDED AND RESTATED AS OF FEBRUARY 19, 2020)


This Xenia Hotels & Resorts, Inc. (the “Company”) Director Compensation Program
(this “Program”) for non-employee directors of the Company (the “Directors”)
shall be effective as of January 1, 2020 (the “Effective Date”).


Cash Compensation


Annual base retainers will be paid in the following amounts to Directors:


Director:
$75,000
Chair of Audit Committee:
$20,000
Chair of Compensation Committee:
$20,000
Chair of Nominating and Governance Committee:
$15,000
Non-Chair Audit Committee Member:
$10,000
Non-Chair Compensation Committee Member:
$10,000
Non-Chair Nominating and Corporate Governance Committee Member:
$7,500
Lead Director (additional retainer):
$45,000



All annual base retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter.


Equity Compensation


Initial Grant:
Each Director who is initially elected or appointed to serve on the board of
directors of the Company (the “Board”) after the Effective Date shall be
automatically granted on the effective date of such initial election or
appointment shares of common stock of the Company (“Common Stock”) with a value
equal to $100,000 (the “Initial Grant”), provided, that if such initial election
or appointment does not occur at an annual meeting of the Company’s
stockholders, the value of the Initial Grant shall equal the product of (i)
$100,000 multiplied by (ii) a fraction, the numerator of which equals the number
of full calendar months from the effective date of such election or appointment
through the first anniversary of the most recent annual meeting of the Company’s
stockholders and the denominator of which equals twelve.
Annual Grant:
Each Director who is serving on the Board as of the date of each annual meeting
of the Company’s stockholders and who is re-elected as a Director at such annual
meeting shall, on the date of such annual meeting, be automatically granted LTIP
Units (as defined in the Third Amended and Restated Agreement of Limited
Partnership of XHR LP, as amended or amended and restated from time to time) of
XHR LP (“LTIP Units”) with a value of $100,000 (the “Annual Grant”).



Each Initial Grant and Annual Grant shall be fully vested as of the applicable
date of grant.







--------------------------------------------------------------------------------

Exhibit 10.11




Election to Receive Common Stock
With respect to each Annual Grant, a Director may elect in advance to receive an
equivalent number of fully vested shares of Common Stock in lieu of LTIP Units.
Such election must be made not later than December 31 of the calendar year
preceding the year in which such Annual Grant is made, or, if such Director
initially becomes a Director after such December 31 and prior to the next annual
meeting, then the earlier of (x) the fifth (5th) day following the effective
date of such Director’s initial election or appointment, or (y) the day
immediately preceding the date of such Annual Grant (in any case, or such
earlier date as may be established by the Board in its discretion).
Non-Accredited Investors:
Notwithstanding the foregoing, in the event that a Director does not qualify as
an “accredited investor” within the meaning of Regulation D of the Securities
Act of 1933, as amended, on the date of any grant of LTIP Units to such Director
pursuant to this Program, then such Director shall not receive such grant of
LTIP Units and in lieu thereof shall automatically be granted an equivalent
number of fully vested shares of Common Stock.



Miscellaneous


For purposes of determining the number of LTIP Units or shares of Common Stock,
as applicable, subject to each Initial Grant and each Annual Grant, the dollar
value of such grant shall be divided by the market closing price of a share of
Common Stock on the date of such grant (or, in the event that the date of grant
is not a trading day, then on the immediately preceding trading day), and shall
be rounded up to the nearest whole LTIP Unit or share of Common Stock, as
applicable.


The grant of any LTIP Units or shares of Common Stock under this Program shall
be subject to the applicable Company equity incentive plan under which the grant
is made and, to the extent determined by the Company, the terms set forth in a
written agreement in a form prescribed by the board of directors of the Company
(the “Board”) or a committee designated by the Board. The grant of any LTIP
Units under this Program shall also be subject to the terms of the Third Amended
and Restated Agreement of Limited Partnership of XHR LP, as amended or amended
and restated from time to time.


Effectiveness, Amendment, Modification and Termination


This Program shall be effective as of the Effective Date, and as of the
Effective Date shall replace and supersede all previous director compensation
programs of the Company. This Program may be amended, modified or terminated by
the Board at any time and from time to time in its sole discretion.





